             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 1 of 23




 1   Rachel E. Kaufman (Cal Bar no. 259353)
     rachel@kaufmanpa.com
 2   Avi R. Kaufman*
     kaufman@kaufmanpa.com
 3   Kaufman P.A.
     400 NW 26th Street
 4   Miami, FL 33127
 5   Telephone: (305) 469-5881

 6   David S. Ratner, Esq.
     David Ratner Law Firm, LLP
 7   david@davidratnerlawfirm.com
     33 Julianne Court
 8
     Walnut Creek, CA 94595
 9   Telephone: (917) 900-2868
     Facsimile: (925) 891-3818
10
     Attorneys for Plaintiff and all others similarly situated
11
     [Additional counsel appearing on signature page]
12

13                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
       RACHEL BULETTE, individually and on                 Case No. 3:19-cv-00612-MMC
15     behalf of all others similarly situated,
                                                           CLASS ACTION COMPLAINT
16
                       Plaintiff,
17                                                         DEMAND FOR JURY TRIAL
       v.
18
       WESTERN DENTAL SERVICES INC., a
19     California corporation and REVSPRING,
20     INC.,

21                     Defendant.

22
                         SECOND AMENDED CLASS ACTION COMPLAINT
23

24          Plaintiff Rachel Bulette (“Bulette” or “Plaintiff”) brings this Class Action Complaint and

25   Demand for Jury Trial against Defendant Western Dental Services Inc. (“Western Dental”) and

26   Defendant RevSpring Inc. (“Revspring”) (collectively “Defendants”) to stop Defendants from
27

28
                 Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 2 of 23




     violating the Telephone Consumer Protection Act by sending automated text messages to
 1

 2 consumers who have expressly opted out of receiving text messages from Defendants by

 3 replying stop, and to otherwise obtain injunctive and monetary relief for all persons injured by

 4 Defendants’ conduct. Plaintiff, for her Complaint, alleges as follows upon personal knowledge as

 5
     to herself and her own acts and experiences, and, as to all other matters, upon information and
 6
     belief, including investigation conducted by her attorneys.
 7
                                                   INTRODUCTION
 8

 9              1.      Western Dental is the largest dental practice management company in the West
                                                                                        1
10 with over 200 offices. It operates offices in California, Arizona, Nevada and Texas.

11              2.      RevSpring is a customer communication and payment system company.
12              3.      Western Dental contracted directly with RevSpring in order to enable Western
13
     Dental to enagage in text message marketing to new and potential clients.
14
                4.      Automated text messages are regularly sent out by RevSpring on behalf of
15
     Western Dental, reminding some consumers about scheduled appointments and soliciting others
16

17 to schedule an appointment.

18              5.      The problem this case address is that Defendants continue to send out automated

19 text messages to consumers who have expressly opted out of receiving text messages by replying

20
     stop to Defendants’ text messages.
21
                6.      In Plaintiff’s case, Defendants sent multiple autodialed text messages to her
22
     cellular phone notwithstanding Plaintiff’s multiple stop requests.
23
                7.      In response to these text messages, Plaintiff files this class action lawsuit seeking
24

25 injunctive relief, requiring Defendants to cease sending text messages to consumers who have

26

27   1
         https://www.linkedin.com/company/western-dental-services/about/
                              SECOND AMENDED CLASS ACTION COMPLAINT
28                                             -2-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 3 of 23




     opted out of receiving further automated text messages, as well as an award of statutory damages
 1

 2 to the members of the Class.

 3                                                 PARTIES
 4          8.        Plaintiff Bulette is a Hayward, California resident.
 5
            9.        Defendant Western Dental is a California corporation headquartered in Orange,
 6
     California. Defendant conducts business throughout this District, the State of California, and the
 7
     United States.
 8

 9          10.       Defendant RevSpring is a Delaware corporation headquartered in Livonia,

10 Michigan. Defendant conducts business throughout this District, the State of California, and the

11 United States.

12                                     JURISDICTION AND VENUE
13
            11.       This Court has federal question subject matter jurisdiction over this action under
14
     28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
15
     §227 (“TCPA”).
16

17          12.       This Court has personal jurisdiction over the Defendants and venue is proper in

18 this District under 28 U.S.C. § 1391(b) because Defendants do significant business in this

19 District, and because the wrongful conduct giving rise to this case occurred in this District.

20
                                        COMMON ALLEGATIONS
21
                 Defendants Violate the TCPA By Sending Autodialed Text Messages
22           to Consumers’ Cellular Phone Numbers After Consumers Have Opted-Out

23          13.       RevSpring sends text messages on behalf of Western Dental using RevSpring’s
24
     TalkSoft program. These text messages include automated appointment reminders to clients
25

26

27
                           SECOND AMENDED CLASS ACTION COMPLAINT
28                                          -3-
                 Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 4 of 23




     who have an upcoming appointment and to past clients to solicit them to schedule a new
 1
                2
 2 appointment.

 3              14.      RevSpring explains how it automates the process of patient outreach, which is
 4 used to bring former patients back into the dental clinics:

 5

 6

 7

 8

 9

10

11
                                                                                                  3
12

13              15.      As RevSpring explains, a corporation like Western Dental provides RevSpring
14 with a list of patients that it wants to solicit business from. RevSpring through its TalkSoft

15
     system then loads the list into its automated system and the messages are then sent out
16

17

18

19

20

21

22

23

24

25

26

27   3
         https://revspringinc.com/healthcare/practices/clinical-outreach/
                                SECOND AMENDED CLASS ACTION COMPLAINT
28                                               -4-
                 Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 5 of 23




     automatically:
 1

 2

 3

 4

 5

 6

 7

 8

 9
                                                                                                        4
10
                16.      RevSpring, using its Talksoft platform, sends out automated text messages to
11

12 consumers through a three-step process: 1) Upload the list of people’s names and phone numbers

13 into the Talksoft system the business wants to send autodialed text messages to; 2) type out the

14 content of the message the business wants to broadcast; and 3) schedule the broadcast message

15
     or choose send now to broadcast the text message to the list of phone numbers uploaded.
16

17

18

19

20

21

22

23                                                                                                      5


24

25

26   4
         https://revspringinc.com/healthcare/practices/clinical-outreach/
     5
27       https://revspringinc.com/healthcare/practices/broadcast-messages/
                            SECOND AMENDED CLASS ACTION COMPLAINT
28                                                     -5-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 6 of 23




            17.    These automated text messages contain opt-out language as part of the text
 1

 2 message. For example, at the end of the text message it will state “Reply STOP to opt out.” If a

 3 consumer responds to the text message by replying STOP, the system is set to confirm the

 4 consumer’s opt-out with a message “You have successfully been unsubscribed from Talksoft and

 5
     will receive no further messages. Reply START to resubscribe.”
 6

 7

 8

 9

10

11

12

13

14

15          18.    However, despite consumers’ explicit stop requests (and confirmation from
16 Talksoft that the consumer has been unsubscribed and will receive no further messages), the

17
     system continues to bombard the consumer with text message solicitations as if the consumer
18
     had never opted out, which is in violation of the TCPA.
19
            19.    Defendants knowingly sent out these text messages to consumers after that opted
20

21 out, since Defendants sent a confirmation text acknowledging consumers’ opt outs.

22          20.    Not surprisingly, consumers have voiced their disapproval of receiving these

23 unsolicited text messages even after texting “STOP” like Plaintiff Bulette did. One person

24 complained online stating ““They send you text messages to remind you to make

25

26

27
                         SECOND AMENDED CLASS ACTION COMPLAINT
28                                        -6-
              Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 7 of 23




     appointment months after you ask them to stop.” 6 Another frustrated consumer wrote:
 1

 2 “Message claimed to be from Western Dental for ‘Nancy’. ‘Reply STOP to opt out’. When I

 3 replied stop, I got a warning that charges may apply.” 7

 4           21.     Western Dental benefits from RevSpring continuing to send text messages on its
 5
     behalf to consumers after they have opted-out.
 6
             22.     Western Dental knew, or should have known, that automated text messages were
 7
     being sent to consumers after they opted out from complaints online and to their office directly,
 8

 9 and from the opt-out text message requests sent to them. Western Dental has also been subject to

10 numerous recent TCPA lawsuits in which the plaintiffs alleged that they received many texts

11 and/or calls from or on behalf of Western Dental despite requests for the communications to

12
     stop.
13
             23.     Western Dental and/or RevSpring failed to implement or maintain internal do not
14
     call list policies to prevent consumers from being called or texted after they have expressly
15

16 requested to not receive any more call or texts.

17                 RevSpring Sends Out Automated Text Messages To Consumers Who Have
                           Expressly Opted Out of Receiving Future Text Messages
18
             24.     RevSpring sells a series of services to its clients which include automated text
19

20 message marketing.

21           25.     Western Dental is one of many customers that RevSpring provides text messaging

22 services for. In fact, RevSpring claims that they have over 2,000 customers across multiple

23 verticals. 8

24

25
     6
26   https://findwhocallsyou.com/8664695955?CallerInfo
     7
     https://www.showcaller.global/us/+18664695955
   8
27 https://revspringinc.com/about/
                        SECOND AMENDED CLASS ACTION COMPLAINT
28                                             -7-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 8 of 23




            26.    On information and belief, RevSpring provides a text messaging platform that is
 1

 2 systematically flawed and continues to send automated text messages to consumers who have

 3 expressly opted out of receiving future text messages. RevSpring’s systematic flaw is likely

 4 sending unsolicited text messages to consumers across all of their campaigns similar to Western

 5
     Dental’s campaign.
 6
            27.    What is worse is that RevSpring is in the best position to assess that its system is
 7
     flawed and that it continues to send text messages after consumers opt-out. RevSpring prides
 8

 9 itself on its “Analytics & Marketing” and is in the best position to assess whether their opt-outs

10 are working. RevSpring knew or should have known that their opt-outs were not working

11 for the automated text message.

12
            28.    Plaintiff seeks to redress RevSpring’s systematic flaw in their automated text
13
     message platform on behalf of herself for all consumers who have received unwanted text
14
     messages from RevSpring after they have expressly opted out.
15
                                    PLAINTIFF’S ALLEGATIONS
16

17                         Plaintiff Received Autodialed Text Messages to Her Cell
                              Phone Despite Telling Defendants to Stop Texting
18
            29.    Until 2016, Plaintiff Bulette was a patient of Western Dental.
19
            30.    Beginning in 2017, Plaintiff started receiving autodialed solicitation text messages
20

21 to her cellular phone from Defendants using shortcode 39837. The first text message stated,

22 “Dear RACHEL, our records indicate it is time for your next dental appointment at Western

23 Dental. Call 866-469-5955 to schedule. Reply STOP to opt out.”

24
            31.    Plaintiff then received a second autodialed solicitation text message from
25
     Defendants using shortcode 39837 on September 13, 2017 at 1:18 PM stating “Dear RACHEL,
26

27
                          SECOND AMENDED CLASS ACTION COMPLAINT
28                                         -8-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 9 of 23




     our records indicate it is time for your next dental appointment at Western Dental. Call 866-469-
 1

 2 5955 to schedule. Reply STOP to opt out.”

 3          32.     On September 19, 2017 at 6:39 PM, Plaintiff sent “Stop” to shortcode 39837 in
 4 order to stop receiving solicitation text messages from Defendants. She immediately received a

 5
     confirmation of her opt-out request:
 6

 7

 8

 9

10

11

12

13

14

15

16

17          33.     Despite her opt-out request, Plaintiff received another unsolicited, autodialed text

18 message to her cellular phone a few days later on September 26, 2017 at 11:02 AM, again from

19 shortcode 39837 stating, “Dear RACHEL, our records indicate that you have treatment that is

20
     incomplete at our WD office. Call 866-482-5219 to schedule. Reply STOP to opt out.”
21
            34.     Plaintiff immediately replied “Stop” to this text message as well and received a
22
     confirmation that she had been unsubscribed from future text messages.
23

24

25

26

27
                         SECOND AMENDED CLASS ACTION COMPLAINT
28                                        -9-
            Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 10 of 23




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          35.    Again, despite a second opt-out request, Defendants sent another autodialed text
12 message to Plaintiff’s cell phone from shortcode 39837 on February 8, 2018 at 10:15 AM simply

13
     stating, “Dear RACHEL,”
14
            36.    On March 7, 2018 at 10:48 PM, Plaintiff received the same exact text message
15
     from Defendants using shortcode 39837 stating, “Dear RACHEL,”
16

17          37.    On April 12, 2018 at 1:13 PM, Plaintiff received yet another unsolicited,

18 autodialed text message on her cell phone from Defendants using shortcode 39837, this time

19 stating, “Dear RACHEL, our records indicate it is time for your next dental appointment at

20 Western Dental. Call 866-469-5955 to schedule. Reply STOP to opt out.”

21
            38.    On May 8, 2018 at 11:05 AM, Plaintiff received another unsolicited, autodialed
22
     text message on her cell phone from Defendants using shortcode 39837, stating, “Dear
23
     RACHEL, our records indicate it is time for your next dental appointment at Western Dental.
24

25 Call 866-469-5955 to schedule. Reply STOP to opt out.”

26

27
                        SECOND AMENDED CLASS ACTION COMPLAINT
28                                       -10-
            Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 11 of 23




            39.    On June 1, 2018 at 10:36 AM, Plaintiff received another unsolicited, autodialed
 1

 2 text message on her cell phone from Defendants using shortcode 39837, stating, “Dear

 3 RACHEL, our records indicate it is time for your next dental appointment at Western Dental.

 4 Call 866-469-5955 to schedule. Reply STOP to opt out.”

 5
            40.    On August 9, 2018 at 12:14 PM, Plaintiff received another unsolicited, autodialed
 6
     text message on her cell phone from Defendants using shortcode 39837, stating, “Dear
 7
     RACHEL, our records indicate it is time for your next dental appointment at Western Dental.
 8

 9 Call 866-469-5955 to schedule. Reply STOP to opt out.”

10          41.    On October 11, 2018 at 11:26 AM, Plaintiff received another autodialed text

11 message on her cell phone from Defendants using shortcode 39837, this time stating, “Dear

12 RACHEL, . Reply STOP to stop.”

13
            42.    On December 5, 2018 at 3:13 PM, Plaintiff received another unsolicited,
14
     autodialed text message on her cell phone from Defendants using shortcode 39837, this time
15
     stating, “Dear RACHEL, we miss you! Call us today at 866-469-5955 to schedule yr next
16

17 cleaning or treatment at Western Dental. Reply STOP to opt out.”

18          43.    On December 27, 2018 at 11:02 AM, Plaintiff received another unsolicited,

19 autodialed text message on her cell phone from Defendants using shortcode 39837, this time

20
     stating, “Dear RACHEL, start the new year w a healthy smile! Call 866-469-5955 to schedule yr
21
     next cleaning or treatment at Western Dental. Reply STOP to opt out”
22
            44.    On January 17, 2019 at 10:33 AM, Plaintiff received another unsolicited,
23
     autodialed text message on her cell phone from Defendants using shortcode 39837, this time
24

25 stating, “Dear RACHEL, start the new year w a healthy smile! Call 866-469-5955 to schedule yr

26 next cleaning or treatment at Western Dental. Reply STOP to opt out”

27
                        SECOND AMENDED CLASS ACTION COMPLAINT
28                                       -11-
            Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 12 of 23




            45.     Plaintiff replied to the January 17, 2019 text with “Stop.” She received an
 1

 2 immediate response stating, “You have successfully been unsubscribed and will receive no

 3 further messages. Reply START to resubscribe.”

 4          46.     The majority of the text messages ask Plaintiff to call 866-469-5955 to schedule a
 5
     new appointment. Phone number 866-469-5955 belongs to and/or is controlled by Western
 6
     Dental and/or RevSpring.
 7
            47.     Plaintiff does not have a current relationship with Western Dental or RevSpring or
 8

 9 any of their affiliated companies, and has expressly withdrawn any consent Western Dental or

10 RevSpring may have had to text her.

11          48.     In sending the unsolicited text messages at issue, Defendants used an automatic
12 telephone dialing system; hardware and/or software with the capacity to store or produce cellular

13
     telephone number to be called, using a random or sequential number generator. This is evident
14
     from the circumstances surrounding the text messages, including the ability to trigger an
15
     automated response by replying “STOP,” the text messages’ commercial and generic content,
16

17 that substantively identical texts were sent to multiple recipients, and that they were sent from a

18 short code, which is consistent with the use of an automatic telephone dialing system to send text

19 messages.

20
            49.     The unauthorized text messages sent by Defendants, as alleged herein, have
21
     harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed
22
     Bulette’s use and enjoyment of her phone, in addition to the wear and tear on the phones’
23
     hardware (including the phones’ battery) and the consumption of memory on the phone.
24

25

26

27
                         SECOND AMENDED CLASS ACTION COMPLAINT
28                                        -12-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 13 of 23




            50.     Seeking redress for these injuries, Bulette, on behalf of herself and a Class of
 1

 2 similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

 3 U.S.C. § 227, et seq., which prohibits unsolicited autodialed text messages to cellular telephones.

 4                                       CLASS ALLEGATIONS
 5
     Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
 6
            51.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)
 7
     and Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks certification of
 8

 9 the following Classes:

10          Western Dental Stop Class: All persons in the United States who from four years
            prior to the filing of this action (1) were sent a text message (2) on behalf of Western
11          Dental (3) on the person’s cellular telephone number, (3) using a text messaging
            platform substantially similar to the text messaging platform RevSpring used to text
12          message Plaintiff, (4) after that person opted-out of text messages and did not
13          resubscribe.

14          Western Dental Internal Do Not Call Class: All persons in the United States who
            from four years prior to the filing of this action (1) RevSpring on behalf of Wester
15          Dental text messaged on their residential telephone number more than one time in
            a twelve-month period, (2) for substantially the same reason that Defendants text
16          messaged Plaintiff after Plaintiff opted-out.
17
            RevSpring Stop Class: All persons in the United States who from four years prior
18          to the filing of this action (1) Defendant RevSpring (2) sent a text message, (2) on
            the person’s cellular telephone number, (3) using a text messaging platform
19          substantially similar to the text messaging platform RevSpring used to text message
            Plaintiff, (4) after that person opted-out of Defendant Rev Spring’s text messages
20
            and did not resubscribe.
21
            RevSpring Internal Do Not Call Class: All persons in the United States who from
22          four years prior to the filing of this action (1) Defendant RevSpring text messaged
            on their residential telephone number more than one time in a twelve-month period,
23          (2) for substantially the same reason that Defendants text messaged Plaintiff after
            Plaintiff opted-out.
24

25
            52.     The following individuals are excluded from the Classes: (1) any Judge or
26
     Magistrate presiding over this action and members of their families; (2) Defendants, their
27
                          SECOND AMENDED CLASS ACTION COMPLAINT
28                                         -13-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 14 of 23




     subsidiaries, parents, successors, predecessors, and any entity in which Defendants or their
 1

 2 parents have a controlling interest and their current or former employees, officers and directors;

 3 (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

 4 from the Classes; (5) the legal representatives, successors or assigns of any such excluded

 5
     persons; and (6) persons whose claims against Defendants have been fully and finally
 6
     adjudicated and/or released. Plaintiff anticipates the need to amend the Class definitions
 7
     following appropriate discovery.
 8

 9          53.     Numerosity: On information and belief, there are hundreds, if not thousands of

10 members of the Classes such that joinder of all members is impracticable.

11          54.     Commonality and Predominance: There are many questions of law and fact
12 common to the claims of Plaintiff and the Classes, and those questions predominate over any

13
     questions that may affect individual members of the Classes. Common questions for the Classes
14
     include, but are not necessarily limited to the following:
15
                    (a) whether Defendants failed to implement policies and procedures for
16
                        maintaining a list of persons who request not to be called by Defendants
17                      before engaging in telemarketing;

18                  (b) whether Defendants utilized an automatic telephone dialing system to send
                        text messages to Plaintiff and the class members;
19
                    (c) whether Defendants continued to send autodiated text messages to Plaintiff
20
                        and class members after they opted-out of receiving additional text messages;
21
                    (d) whether Defendants’ conduct violates the TCPA; and
22
                    (e) whether Plaintiff and members of the Classes are entitled to treble damages
23                      based on the willfulness of Defendants’ conduct.
24
            55.     Adequate Representation: Plaintiff will fairly and adequately represent and
25
     protect the interests of the Classes, and has retained counsel competent and experienced in class
26
     actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendants have no
27
                          SECOND AMENDED CLASS ACTION COMPLAINT
28                                         -14-
            Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 15 of 23




     defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting
 1

 2 this action on behalf of the members of the Classes, and have the financial resources to do so.

 3 Neither Plaintiff nor her counsel has any interest adverse to the Classes.

 4          56.     Appropriateness: This class action is also appropriate for certification because
 5
     Defendants acted or refused to act on grounds generally applicable to the Classes and as a whole,
 6
     thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of
 7
     conduct toward the members of the Classes and making final class-wide injunctive relief
 8

 9 appropriate. Defendants’ business practices apply to and affect the members of the Classes

10 uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’ conduct with

11 respect to the Classes, not on facts or law applicable only to Plaintiff. Additionally, the damages

12 suffered by individual members of the Classes will likely be small relative to the burden and

13
     expense of individual prosecution of the complex litigation necessitated by Defendants’ actions.
14
     Thus, it would be virtually impossible for the members of the Classes to obtain effective relief
15
     from Defendants’ misconduct on an individual basis. A class action provides the benefits of
16

17 single adjudication, economies of scale, and comprehensive supervision by a single court.

18                                   FIRST CAUSE OF ACTION
                                Telephone Consumer Protection Act
19                                  (Violations of 47 U.S.C. § 227)
                      (On Behalf of Plaintiff and the Western Dental Stop Class)
20

21          57.     Plaintiff repeats and realleges the above paragraphs of this Complaint and

22 incorporates them by reference herein.

23          58.     Defendant Western Dental and/or its agents sent unwanted solicitation text
24
     messages to cellular telephone numbers belonging to Plaintiff and the other members of the Stop
25
     Class using an autodialer after Plaintiff and members of the Class opted-out of receiving
26
     additional text messages.
27
                         SECOND AMENDED CLASS ACTION COMPLAINT
28                                        -15-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 16 of 23




            59.     These solicitation text messages were sent en masse without the consent of the
 1

 2 Plaintiff and the other members of the Stop Class to receive such solicitation text messages.

 3          60.     Defendant Western Dental has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii).
 4 As a result of Defendant’s conduct, Plaintiff and the other members of the Stop Class are each

 5
     entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each violation
 6
     of such act.
 7
            61.     In the event that the Court determines that Defendant Western Dental’s conduct
 8

 9 was willful and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory

10 damages recoverable by Plaintiff and the other members of the Stop Class.

11                                     SECOND CAUSE OF ACTION
                                  Telephone Consumer Protection Act
12                                    (Violations of 47 U.S.C. § 227)
13                         (On Behalf of Plaintiff and the RevSpring Stop Class)

14          62.     Plaintiff repeats and realleges the above paragraphs of this Complaint and

15 incorporates them by reference herein.

16
            63.     Defendant RevSpring and/or its agents sent unwanted solicitation text messages to
17
     cellular telephone numbers belonging to Plaintiff and the other members of the RevSpring Stop
18
     Class using an autodialer after Plaintiff and members of the Class opted-out of receiving
19
     additional text messages.
20

21          64.     These solicitation text messages were sent en masse without the consent of the

22 Plaintiff and the other members of the Stop Class to receive such solicitation text messages.

23          65.     Defendant RevSpring has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a
24
     result of Defendant’s conduct, Plaintiff and the other members of the Stop Class are each entitled
25
     to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each violation of such
26
     act.
27
                         SECOND AMENDED CLASS ACTION COMPLAINT
28                                        -16-
            Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 17 of 23




           66.    In the event that the Court determines that Defendant’s conduct was willful and
 1

 2 knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

 3 recoverable by Plaintiff and the other members of the Stop Class.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                        SECOND AMENDED CLASS ACTION COMPLAINT
28                                       -17-
               Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 18 of 23




                                              THIRD CAUSE OF ACTION
 1
                                        Telephone Consumer Protection Act
 2                                          (Violations of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Western Dental Internal Do Not Call Class)
 3
               67.      Plaintiff incorporate by reference all above paragraphs as though fully repeated
 4
     herein.
 5

 6             68.      Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

 7 telemarketing purposes to a residential telephone subscriber unless such person or entity has

 8 instituted procedures for maintaining a list of persons who request not to receive telemarketing

 9
     calls made by or on behalf of that person or entity. The procedures instituted must meet the
10
     following minimum standards:
11
               (1) Written policy. Persons or entities making calls for telemarketing purposes
12             must have a written policy, available upon demand, for maintaining a do-not-call
               list.
13

14             (2) Training of personnel engaged in telemarketing. Personnel engaged in any
               aspect of telemarketing must be informed and trained in the existence and use of
15             the do-not-call list.
16             (3) Recording, disclosure of do-not-call requests. If a person or entity making a
17             call for telemarketing purposes (or on whose behalf such a call is made) receives a
               request from a residential telephone subscriber not to receive calls from that
18             person or entity, the person or entity must record the request and place the
               subscriber's name, if provided, and telephone number on the do-not-call list at the
19             time the request is made. Persons or entities making calls for telemarketing
               purposes (or on whose behalf such calls are made) must honor a residential
20             subscriber's do-not-call request within a reasonable time from the date such
21             request is made. This period may not exceed thirty days from the date of such
               request. If such requests are recorded or maintained by a party other than the
22             person or entity on whose behalf the telemarketing call is made, the person or
               entity on whose behalf the telemarketing call is made will be liable for any
23             failures to honor the do-not-call request. A person or entity making a call for
               telemarketing purposes must obtain a consumer's prior express permission to
24             share or forward the consumer's request not to be called to a party other than the
25             person or entity on whose behalf a telemarketing call is made or an affiliated
               entity.
26

27
                             SECOND AMENDED CLASS ACTION COMPLAINT
28                                            -18-
            Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 19 of 23




            (4) Identification of sellers and telemarketers. A person or entity making a call for
 1
            telemarketing purposes must provide the called party with the name of the
 2          individual caller, the name of the person or entity on whose behalf the call is
            being made, and a telephone number or address at which the person or entity may
 3          be contacted. The telephone number provided may not be a 900 number or any
            other number for which charges exceed local or long distance transmission
 4          charges.
 5
            (5) Affiliated persons or entities. In the absence of a specific request by the
 6          subscriber to the contrary, a residential subscriber's do-not-call request shall apply
            to the particular business entity making the call (or on whose behalf a call is
 7          made), and will not apply to affiliated entities unless the consumer reasonably
            would expect them to be included given the identification of the caller and the
 8          product being advertised.
 9
            (6) Maintenance of do-not-call lists. A person or entity making calls for
10          telemarketing purposes must maintain a record of a consumer's request not to
            receive further telemarketing calls. A do-not-call request must be honored for 5
11          years from the time the request is made.
12          69.     RevSpring on behalf of Western Dental sent marketing text messages to Plaintiff
13
     and members of the Western Dental Internal DNC Class without implementing internal
14
     procedures for maintaining a list of persons who request not to be called by the entity and/or by
15
     implementing procedures that do not meet the minimum requirements to allow RevSpring on
16

17 behalf of Western Dental to initiate telemarketing calls. 47 C.F.R. 64.1200(d)(1)-(6).

18          70.     The TCPA provides that any “person who has received more than one telephone

19 call within any 12-month period by or on behalf of the same entity in violation of the regulations

20
     prescribed under this subsection may” bring a private action based on a violation of said
21
     regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid
22
     receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).
23
            71.     As a result of RevSpring’s failures, Western Dental has, therefore, violated 47
24

25 U.S.C. § 227(c)(5). As a result of Defendant Western Dental's conduct, Plaintiff and the other

26

27
                         SECOND AMENDED CLASS ACTION COMPLAINT
28                                        -19-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 20 of 23




     members of the Western Dental Internal Do Not Call Class are each entitled to up to $1,500 per
 1

 2 violation.

 3                                      FOURTH CAUSE OF ACTION
                                   Telephone Consumer Protection Act
 4                                     (Violations of 47 U.S.C. § 227)
 5                 (On Behalf of Plaintiff and the RevSpring Internal Do Not Call Class)

 6           72.    Plaintiff incorporate by reference all above paragraphs as though fully repeated

 7 herein.

 8           73.    Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for
 9
     telemarketing purposes to a residential telephone subscriber unless such person or entity has
10
     instituted procedures for maintaining a list of persons who request not to receive telemarketing
11
     calls made by or on behalf of that person or entity. The procedures instituted must meet the
12
     following minimum standards:
13

14           (1) Written policy. Persons or entities making calls for telemarketing purposes
             must have a written policy, available upon demand, for maintaining a do-not-call
15           list.
16           (2) Training of personnel engaged in telemarketing. Personnel engaged in any
17           aspect of telemarketing must be informed and trained in the existence and use of
             the do-not-call list.
18
             (3) Recording, disclosure of do-not-call requests. If a person or entity making a
19           call for telemarketing purposes (or on whose behalf such a call is made) receives a
             request from a residential telephone subscriber not to receive calls from that
20           person or entity, the person or entity must record the request and place the
21           subscriber's name, if provided, and telephone number on the do-not-call list at the
             time the request is made. Persons or entities making calls for telemarketing
22           purposes (or on whose behalf such calls are made) must honor a residential
             subscriber's do-not-call request within a reasonable time from the date such
23           request is made. This period may not exceed thirty days from the date of such
             request. If such requests are recorded or maintained by a party other than the
24           person or entity on whose behalf the telemarketing call is made, the person or
25           entity on whose behalf the telemarketing call is made will be liable for any
             failures to honor the do-not-call request. A person or entity making a call for
26           telemarketing purposes must obtain a consumer's prior express permission to
             share or forward the consumer's request not to be called to a party other than the
27
                         SECOND AMENDED CLASS ACTION COMPLAINT
28                                        -20-
            Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 21 of 23




            person or entity on whose behalf a telemarketing call is made or an affiliated
 1
            entity.
 2
            (4) Identification of sellers and telemarketers. A person or entity making a call for
 3          telemarketing purposes must provide the called party with the name of the
            individual caller, the name of the person or entity on whose behalf the call is
 4          being made, and a telephone number or address at which the person or entity may
 5          be contacted. The telephone number provided may not be a 900 number or any
            other number for which charges exceed local or long distance transmission
 6          charges.

 7          (5) Affiliated persons or entities. In the absence of a specific request by the
            subscriber to the contrary, a residential subscriber's do-not-call request shall apply
 8          to the particular business entity making the call (or on whose behalf a call is
 9          made), and will not apply to affiliated entities unless the consumer reasonably
            would expect them to be included given the identification of the caller and the
10          product being advertised.

11          (6) Maintenance of do-not-call lists. A person or entity making calls for
            telemarketing purposes must maintain a record of a consumer's request not to
12          receive further telemarketing calls. A do-not-call request must be honored for 5
13          years from the time the request is made.

14          74.     RevSpring sent marketing text messages to Plaintiff and members of the

15 RevSpring Internal DNC Class without implementing internal procedures for maintaining a list

16 of persons who request not to be called by the entity and/or by implementing procedures that do

17
   not meet the minimum requirements to allow RevSpring to initiate telemarketing calls. 47 C.F.R.
18
   64.1200(d)(1)-(6).
19
           75.   The TCPA provides that any “person who has received more than one telephone
20

21 call within any 12-month period by or on behalf of the same entity in violation of the regulations

22 prescribed under this subsection may” bring a private action based on a violation of said

23 regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

24
     receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).
25

26

27
                         SECOND AMENDED CLASS ACTION COMPLAINT
28                                        -21-
             Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 22 of 23




            76.     RevSpring has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of
 1

 2 RevSpring’s conduct, Plaintiff and the other members of the RevSpring Internal Do Not Call

 3 Class are each entitled to up to $1,500 per violation.

 4                                         PRAYER FOR RELIEF
 5
            WHEREFORE, Plaintiff Bulette, individually and on behalf of the Classes, prays for the
 6
     following relief:
 7
        a) An order certifying the Classes as defined above, and appointing Plaintiff as the
 8

 9          representative of the Classes and her attorneys as Class Counsel;

10      b) An award of actual and/or statutory damages and costs;

11      c) An order declaring that Defendants’ actions, as set out above, violate the TCPA;
12      d) An injunction requiring Defendants’ to cease all unsolicited texting activity, to implement
13
            sufficient TCPA related policies and procedures, and to otherwise protect the interests of
14
            the Classes; and
15
        e) Such further and other relief as the Court deems just and proper.
16

17                                             JURY DEMAND

18          Plaintiff requests a jury trial.

19                                                 Respectfully Submitted,
20
                                                   RACHEL BULETTE, individually and on behalf
21                                                 of those similarly situated individuals

22
     Dated: July 5, 2019                           By: /s/ Rachel E. Kaufman
23                                                 Rachel E. Kaufman (Cal Bar no. 259353)
                                                   rachel@kaufmanpa.com
24
                                                   Avi R. Kaufman*
25                                                 kaufman@kaufmanpa.com
                                                   KAUFMAN P.A.
26                                                 400 NW 26th Street
                                                   Miami, FL 33127
27
                           SECOND AMENDED CLASS ACTION COMPLAINT
28                                          -22-
     Case 3:19-cv-00612-MMC Document 39 Filed 07/05/19 Page 23 of 23




                                 Telephone: (305) 469-5881
 1

 2                               David S. Ratner, Esq.
                                 David Ratner Law Firm, LLP
 3                               33 Julianne Court
                                 Walnut Creek, CA 94595
 4

 5                               Stefan Coleman*
                                 law@stefancoleman.com
 6                               LAW OFFICES OF STEFAN COLEMAN, P.A.
                                 201 S. Biscayne Blvd, 28th Floor
 7                               Miami, FL 33131
                                 Telephone: (877) 333-9427
 8                               Facsimile: (888) 498-8946
 9
                                 Attorneys for Plaintiff and the putative Classes
10
                                 *Admitted pro hac vice
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
              SECOND AMENDED CLASS ACTION COMPLAINT
28                             -23-
